NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FATMATA SESAY OSIAS, AKA Fatmata                No.    18-15140
Sesay,
                                                D.C. No. 5:16-cv-03761-EJD
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

COUNTY OF SANTA CLARA,
erroneously sued as Santa Clara County
Valley Medical Center,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Fatmata Sesay Osias, AKA Fatmata Sesay, appeals pro se from the district

court’s summary judgment in her employment action alleging violations of Title

VII. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Zetwick


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. County of Yolo, 850 F.3d 436, 440 (9th Cir. 2017). We affirm.

      The district court properly granted summary judgment on Osias’s retaliation

claim based on her March 2012 Equal Employment Opportunity Commission

charge because Osias failed to raise a genuine dispute of material fact as to

whether defendant’s legitimate, non-retaliatory reasons for its adverse actions were

pretextual. See Winarto v. Toshiba Am. Elecs. Components, Inc., 274 F.3d 1276,

1284 (9th Cir. 2001) (explaining burden-shifting framework for Title VII

retaliation claims and requirements for establishing pretext); see also Little v.

Windermere Relocation, Inc., 301 F.3d 958, 969 (9th Cir. 2002) (a plaintiff must

offer “specific, substantial evidence of pretext” (citation omitted)).

      We reject as unsupported by the record Osias’s contentions regarding the

authenticity of defendant’s evidence and that the district court failed to consider

her evidence at summary judgment.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    18-15140